Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Mark A. Logan (Reg #: 75,510) on 3 May 2022.

Claim 7 of the application has been amended as follows:

Claim 7.	(Currently Amended) A method for producing a customer-specific sensor, comprising:
	providing a standard sensor, including:
		a sensor element for detecting a process variable;
		a first computing unit configured to calculate a standard measurement value based on the detected process variable using a standard algorithm; and
		a standard interface for outputting the standard measurement value; 
	providing a sensor development package, including:
		the standard sensor, and
		a customization unit embodied as a single-board computer, including:
a first interface configured to connect with the standard interface and to receive from the standard interface the standard measurement value;
a second computing unit configured to calculate a customized measurement value based on the standard measurement value using a customizable customization algorithm; and
a customizable interface for outputting the customized measurement value;
	customizing the customization unit to a designated application such that the customization algorithm or the customizable interface is matched to the designated application;
	introducing the sensor development package into the designated application such that the sensor development package can be tested in the designated application;
	testing against defined technical specifications the sensor development package introduces into the designated application;
	generating by the sensor development package the customized measurement value in the designated application;
	in response to a determination that the customized measurement value generated in the designated application does not correspond to an expected value; and
	, in response to a determination that the sensor development package meets the defined technical specifications, the customer-specific sensor including:
		a computing unit with a customer-specific algorithm whose functioning corresponds to a combination of the standard algorithm of the standard sensor and the customization algorithm of the customization unit; and
		a customer-specific interface corresponding to the customizable interface of the customization unit, wherein the customer-specific interface is customized for the designated application, and wherein the customer-specific interface is configured to output the customized measurement value.

Allowable Subject Matter

	Claims 7 and 9-12 are allowed.
	The following is an examiner’s statement for reasons for allowance:
	Regarding claim 7, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
	optimizing the customization unit by re-adjusting the customization algorithm or the customizable interface to the designated application in response to a determination that the customized measurement value generated in the designated application does not correspond to an expected value; and
	producing, in response to a determination that the sensor development package meets the defined technical specifications, the customer-specific sensor including: taken in combination with the other limitations of claim 7.
	Claim 9-12 are allowed by virtue of their dependence from claim 7.  

	Previously-cited US 2016/0356632 A1 to Madabushi et al., hereinafter Madabushi, and DE 102014219610 A1 to Shevchenko et al., hereinafter Shevchenko, are regarded as the closest prior art to the invention of claim 7.  Madabushi in view of Shevchenko disclose a standard sensor and a sensor element for detecting a process variable, (Madabushi, e.g., see figs. 2-4 and para. [0099-0103] to characterization data generation for calibration of a first sensor) a first computing unit, (Madabushi, e.g., see para. [0127-0128] disclosing program data (824), data (825) and algorithm (823) and computing device (800)) a standard interface for outputting measurement values, (Madabushi, e.g., see para. [0127-0128] disclosing algorithm (823) and application (822) in operation with program data (824) on operating system (821)) a customization unit, (Madabushi, e.g., see para. [0116] to first characterization data being applied to the first field sensor data, a first interface corresponding with the standard interface) a first interface corresponding to the standard interface, (Madabushi, e.g., see para. [0072] disclosing sensor (330) configured to measure the parameter of the object to provide data to the presentation device (350)) a second computing unit and a customizable interface, (Madabushi, e.g., see para. [0100-0102] disclosing first characterization data pushed to the second sensor, wherein the second sensor is calibrated by a calibration unit) matching the designated application to the customization algorithm or the customizable interface, (Madabushi, e.g., see para. [0072-0076] to sensor (330) providing measured parameters to presentation device (350) coupled with the appropriate procedures) introducing the sensor development package into the designated application for testing, (Madabushi, e.g., see para. [0067] to second characterization data (22) generated based on the characterization curve of the other sensor) testing the sensor development package, (Madabushi, e.g., see para. [0068] disclosing subjecting the sensor to similar conditions in operation in the field) production of the specific sensor when technical specifications are met, (Shevchenko, e.g., see para. [0038] towards manufacture of sensors) the customer-specific sensor comprises a computing unit and the standard algorithm in combination with the customization algorithm customized for the designated application, (Shevchenko, e.g., see para. [0008-0010] disclosing transmission of the signal to PSI5 and formats the sensor to a sensor signal descriptive of the sensor information with a standardized scope of information) and outputting the customer-specific measurement values via the customer-specific interface (Shevchenko, e.g., see para. [0036-0038] disclosing the downstream signal processing device (20’) altering the sensor signals for formatting sensor information for use in different control ranges).  Madabushi in view of Shevchenko, taken alone or in combination, do not teach or fairly suggest: optimizing the customization unit by re-adjusting the customization algorithm or the customizable interface to the designated application in response to a determination that the customized measurement value generated in the designated application does not correspond to an expected value; and producing, in response to a determination that the sensor development package meets the defined technical specifications, the customer-specific sensor, taken in combination with the other limitations of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Comment

	The 35 U.S.C. 112(b) claim rejections presented in the prior office action have been withdrawn in view of applicant’s claim amendments and remarks.
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863